SCHEDULE 13G CUSIP NO. Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to 10,928,291 shares of Common Stock of Heckmann Corporation and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on June18, 2009. PINNACLE CHINA FUND, L.P. By: Pinnacle China Advisers, L.P., its general partner By: Pinnacle China Management, LLC, its general partner By: Kitt China Management, LLC, its manager By: /s/ Barry M. Kitt Barry M. Kitt, its manager THE PINNACLE FUND, L.P. By: Pinnacle Advisers, L.P., its general partner By: Pinnacle Fund Management, LLC, its general partner By: /s/ Barry M. Kitt Barry M. Kitt, its sole member /s/ Barry M. Kitt Barry M.
